DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/637,174
This Office Action is responsive to the amended claims of March 23, 2022.
Claims 1-3, 5-8, 10, 12-14, and 16 have been examined on the merits.  Claims 1, 5, 10, and 12 are currently amended.  Claims 2-3, 6-8, 13-14, and 16 are original.
Priority
Applicants identify the instant application, Serial #:  16/637,174, filed 02/06/2020, as a national stage entry of PCT/US18/46272, International Filing Date: 08/10/2018, which claims priority from U.S. Provisional Application 62/543,782, filed 08/10/2017.
The effective filing date is August 10, 2018, since the U.S. Provisional ‘782 fails to support the full scope of the base claims 1, 5, 10, and/or 12.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2022, was filed after the mailing date of the Non Final Office Action on December 23, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of March 23, 2022.
The Examiner has reviewed the claim amendments and Reply of 03/23/2022.
Applicants amended the Specification removing the “http” as requested.  Therefore, the objection for browser code in the Specification (paragraph 8 in previous Office Action) is withdrawn.  The amended Specification of 03/23/2022 is formally accepted and entered into the record.
The Examiner has withdrawn the anticipatory prior art rejection (see paragraphs 9-13 of previous Office Action) given Applicants’ claim amendments now requiring the methods of base claims 1, 5, 10, and/or 12 to be conducted in a human subject (WANG is limited to mice as experimental subjects).
The reference WANG cannot be used in an obviousness rejection.  The Examiner notes that since reference WANG teaches away from using the Photoregulin3 in humans (more research need be performed in animal models; and Photoregulin3 compound needs to be made more potent and adapted to work orally) (see page 2 of 14), that it really would not be obvious, before the effective filing date* of the claimed invention, to apply the limited findings of WANG in mice (see previous prior art rejection) and claim it would be obvious to try in humans.  The Examiner previously made this point of record (see paragraph 14 page 6 of previous Office Action).
Furthermore, Applicants’ Specification shows Photoregulin3/PR3/instant Formula I to have large effects on rod photoreceptor gene expression and that these effects may be a therapeutically advantageous strategy for the treatment of degenerative diseases of the retina, such as retinitis pigmentosa (RP) (pages 9-10 of Specification).  In fact, Applicants’ experimental data indicate that Photoregulin3 treatment in mice led to greater photoreceptor cell survival and prevented structural and functional degeneration of photoreceptors (Specification page 12).
*An art search reveals that the photoregulin3 compound of the instant claims (and WANG) shows that WANG is the only reference that predates the instant application’s effective filing date of August 10, 2018.  Thus, the instant claims are free of the prior art since WANG is no longer an anticipatory prior art reference and since WANG cannot be an obviousness reference.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Renzoni, Applicants’ Representative on July 8, 2022.
The application has been amended as follows:
In claim 7, strike “wherein the retinal disease is” and replace with -- wherein the disease or condition is -- .  This makes explicit that claim 7 further limits the group “disease or condition” of base claim 5 and that claim 7 is not necessarily just limited to “retinal disease”.  This amendment avoids a lack of antecedent basis/indefiniteness rejection and a 112(d) rejection against claim 7.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:  claims 1-3, 5-8, 10, 12-14, and 16 are allowable as written.
There is no known prior art reference that either teaches or anticipates the methods of base claims 1, 5, 10, and/or 12 being conducted in a human subject.
The reference WANG (Nakamura, Paul A., et al.  “Small molecule Photoregulin3 prevents retinal degeneration in the RhoP23H mouse model of retinitis pigmentosa.”  eLife. (17 November 2017), pp. 1-14 of 14, previously provided to Applicants), used to be considered a prior art reference.
However, WANG does not teach or anticipate the methods of base claims 1, 5, 10, and/or 12, which have been limited to occur only for/in human subjects.
WANG is now just a close art and no longer a prior art reference since WANG is limited to mice as experimental subjects.  Furthermore, WANG teaches away from using the Photoregulin3 compound of the instant claims in humans (more research need be performed in animal models; and Photoregulin3 compound needs to be made more potent and adapted to work orally) (see WANG page 2 of 14).  
Moreover, Applicants’ Specification shows surprising/unexpected results rendering moot any legitimate obviousness rejection.  The Specification shows Photoregulin3/PR3/instant Formula I to have large effects on rod photoreceptor gene expression and that these effects may be a therapeutically advantageous strategy for the treatment of degenerative diseases of the retina, such as retinitis pigmentosa (RP) (pages 9-10 of Specification).  In fact, Applicants’ experimental data indicate that Photoregulin3 treatment in mice led to greater photoreceptor cell survival and prevented structural and functional degeneration of photoreceptors (Specification page 12).
A review of the Registry, HCaplus, and Casreact databases of STN retrieved no new prior art references against any of the aforementioned base claims.  See “SEARCH 6” in enclosed search notes.
Furthermore, a review of the instant application’s inventor/assignee/owner names within the “SEARCH 6” STN search results did not retrieve any double patent references.
Moreover, a review of the instant application’s inventor/assignee/owner names within the PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625